Affirmed as Modified and Opinion Filed July 31, 2013
 




 
                                                In The
                                     Court of Appeals
 
                              Fifth District of Texas at Dallas
 
                                         No. 05-12-00986-CR
 
                                   CLYDE GARRISON, Appellant
 
                                                   V.
 
                                 THE STATE OF TEXAS, Appellee
 
 
                         On Appeal from the Criminal District Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. F09-56536-H
 
 
                                  MEMORANDUM OPINION
 
                       Before Chief Justice Wright and Justices Myers and Evans
                                   Opinion by Chief Justice Wright
 
           Clyde Garrison appeals from the adjudication of guilt for assault involving family

    violence, with three previous assault-family violence convictions. See TEX. PENAL CODE ANN.

    § 22.01(a), (b)(2)(A) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 &

    Supp. 2012). The trial court assessed punishment, enhanced by two prior felony convictions, at

    twenty-five years’ imprisonment. In a single issue, appellant contends the judgment adjudicating

    guilt should be modified to show there was no plea bargain agreement. The State agrees the

    modification is needed. We modify the trial court’s judgment adjudicating guilt and affirm as

    modified. The record shows that appellant entered an open plea of true to the allegations in the
    State’s motion to adjudicate guilt. The judgment, however, incorrectly states the terms of plea

    bargain as “25 years penitentiary, no fine.” We sustain appellant’s sole issue.

           We modify the judgment adjudicating guilt to show there was no plea bargain agreement.

    See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

    Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d). As modified, we

    affirm the trial court’s judgment adjudicating guilt.

 
 
 
 
 
 
    Do Not Publish
    TEX. R. APP. P. 47
    120986F.U05                                             /Carolyn Wright/
                                                            CAROLYN WRIGHT
                                                            CHIEF JUSTICE




                                                     ‐2‐
 




 
 
 
                                     Court of Appeals
                              Fifth District of Texas at Dallas
 
 
 
                                            JUDGMENT
 
 
 
    CLYDE GARRISON, Appellant                            Appeal from the Criminal District Court
                                                         No. 1 of Dallas County, Texas (Tr.Ct.No.
    No. 05-12-00986-CR        V.                         F09-56536-H).
                                                         Opinion delivered by Chief Justice Wright,
    THE STATE OF TEXAS, Appellee                         Justices Myers and Evans participating.
 
 
 
 
        Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
    MODIFIED as follows:
 
           The section entitled “Terms of Plea Bargain” is modified to show “Open.”

           As modified, we AFFIRM the trial court’s judgment adjudicating guilt.
 
 
 
           Judgment entered July 31, 2013
 
 
 
 
 
 
 
 
 
 
 
                                                        /Carolyn Wright/
                                                        CAROLYN WRIGHT
                                                        CHIEF JUSTICE



                                                  ‐3‐